Case: 1:19-cv-01306 Document #: 103 Filed: 12/02/19 Page 1 of 1 PageID #:2908

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Charlene Figueroa, et al.
                                   Plaintiff,
v.                                                     Case No.: 1:19−cv−01306
                                                       Honorable Gary Feinerman
Kronos Incorporated
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 2, 2019:


        MINUTE entry before the Honorable Gary Feinerman: Motion for leave to file
supplemental authority [99] is denied as moot. Motion for leave to file supplemental
authority [101] is granted. Motion hearing [100], [102] date of 12/17/2019 is stricken.
Mailed notice (ags, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
